                 Case 1:19-cv-02539-GLR Document 15 Filed 10/31/19 Page 1 of 1



                                   IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF MARYLAND
Mattos et al.                                           *
      Plaintiff,
                                                        *
      v.                                                               Case No.
                                                                                  1:19-cv-02539-GLR
AFSCME, AFL-CIO, Council 3
                                                        *

      Defendant.                                        *

                                   ENTRY OF APPEARANCE IN A CIVIL CASE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:
                                                                       Defendant, AFSCME, AFL-CIO, Council 3
             Enter my appearance as counsel in this case for the _______________________________

             I certify that I am admitted to practice in this Court.


10/31/2019                                                     /s/ Jacob Karabell
Date                                                        Signature
                                                             Jacob Karabell (21094)
                                                            Printed name and bar number

                                                             805 15th St. N.W. Ste. 1000, Washington, D.C. 20005


                                                            Address
                                                             jkarabell@bredhoff.com
                                                            Email address
                                                             (202) 842-2600
                                                            Telephone number
                                                             (202) 842-1888
                                                            Fax number




EntryofAppearanceCivil (08/2015)
